 


 HR 5591 ENR: To designate the facility of the United States Postal Service located at 810 N US Highway 83 in Zapata, Texas, as the “Zapata Veterans Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5591 
 
AN ACT 
To designate the facility of the United States Postal Service located at 810 N US Highway 83 in Zapata, Texas, as the Zapata Veterans Post Office. 
 
 
1.Zapata Veterans Post Office 
(a)DesignationThe facility of the United States Postal Service located at 810 N US Highway 83 in Zapata, Texas, shall be known and designated as the Zapata Veterans Post Office .  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Zapata Veterans Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
